Exhibit 10.74




November 9, 2006
 
 
Alan Malus
Senior Vice President &
President, Customer Channels Group
Thermo Fisher Scientific Inc.
2000 Park Lane Drive
Pittsburgh, PA 15275
 
Dear Alan,
 
Congratulations! Last May, we communicated our intention to merge two world
class leaders within our industry, Thermo Electron Corporation and Fisher
Scientific International Inc., into a powerful new company. We are very excited
that this vision has now been realized, resulting in the genesis of our new
company, Thermo Fisher Scientific Inc., the world leader in serving science.
This letter confirms my offer and your acceptance, to the position of Senior
Vice President and President, Customer Channels Group, effective immediately.
 
In this position, you will report directly to the CEO and the position will be
based in Pittsburgh, PA. You will be an officer of Thermo Fisher Scientific Inc.
Your starting base salary will be $480,000 (annualized), and your target amount
for annual incentive compensation will be 70% of base salary, and is subject to
a multiplier of 0-2 times based on a combination of subjective and objective
factors. For a period of two years after the closing of the merger, you will
continue to be eligible for comparable benefits and for a long-term incentive
opportunity that are not materially reduced from those levels in effect prior to
the closing of the merger.
 
I am pleased to inform you that you have been granted an award of 151,400 stock
options in our new company, Thermo Fisher Scientific Inc. In addition, I am
delighted to inform you that you have been awarded 13,000 shares of restricted
Thermo Fisher Scientific Common Stock as well as an additional Performance
Enhancement Opportunity, that allows you to earn up to another 13,000 shares of
Common Stock subject to specific company metrics being achieved in the future.
 
Please note that the awards above are subject to the terms and conditions,
including vesting, of the applicable equity incentive plan and appropriate
agreements. The terms and conditions of your awards as well as other relevant
information will be delivered to you in a separate communication.
 
The equity awards above are also granted contingent upon your signing Thermo
Fisher Scientific's Standard Non-Compete Agreement for executive band employees,
a copy of which is enclosed. Please return a signed copy of it to Sheila Moylan
in Waltham (81 Wyman Street Waltham, Massachusetts 02454) by November 10,
2006.  A return envelope is provided for your convenience. If you have any
questions regarding the agreement, please contact John Piccione in Thermo
Fisher's Legal Department at 781-622-1292 or by e-mail at
john.piccione@thermofisher.com.
 
We both acknowledge and agree that your acceptance of this position cannot be
used by you in the future as the basis for terminating your employment for "Good
Reason" (as that term is defined in either the Fisher Scientific International
Inc. 2005 Equity Incentive Plan or the Notice of Participation in the Fisher
Scientific International Inc. Severance Plan for Key Employees that you
previously received).
 


--------------------------------------------------------------------------------



 
Also attached are the standard Executive Severance and Executive Change in
Control Agreements which for new executives of Thermo Fisher.  Please return a
signed copy of these two agreements to Sheila Moylan as soon as possible, but no
later than November 21, 2006.
 
Since Thermo Electron’s standard policy does not provide for agreements
guaranteering employment for any specific period of time, this letter is not
intended to be construed as an employment contract and your employment will
therefore remain “at will.”  Please acknowledge, sign and return a copy of this
letter to me.  In the interim, should you have any questions, please contact me.
 
Congratulations on your appointment to this important position in the new
Company.  Everyone is looking forward to working with you.  Welcome to the team!
 
Sincerely,
 
/s/ Marijn Dekkers                      
Marijn Dekkers
President & CEO
 
CC:  Steve Sheehan, Bill Burke
 
Attachments
1.  
Non-Compete

2.  
Executive Severance

3.  
Executive Change in Control (C.I.C.)

 

By: /s/ Alan J.
Malus                                                    ___________________
       Alan Malus